DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9 and 18, drawn to a method of operating a fuel cell with further recovery routine.
Group II, claim(s) 10, 12-14 and 18, drawn to a method of operating a fuel cell with use of return coolant.
Group III, claim(s) 15-18, drawn to a method of operating a fuel cell with two phases of activating/deactivating heaters.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a method for operating a fuel cell system configured to generate electrical power from a fuel flow and an oxidant flow to a plurality of fuels in an assembly, arranged in combination with a coolant storage module configured to supply the fuel cell assembly with a flow of coolant, the method comprising activating one or more heaters configured to heat coolant of the coolant storage module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rainville (U.S. Patent Publication 2012/0082914).  Rainville discloses a fuel cell system comprising a fuel cell stack that receives air and fuel to generate electrical power, a thermal sub-system that provides a cooling fluid flow to the fuel cell stack, and a heater that can be used to increase the temperature of the cooling fluid flowing through a cooling loop (Paragraph 0015).  
The three independent process claims of Groups I-III provide alternative means to avoid over-heating by reducing the electrical output of the fuel cell assembly.  The technical problem solved in Group I is to determine how to proceed if a first recovery routine does not lead to sufficient recovery of the fuel cell, which then leads to performing further recovery comprising decreasing power supplied to a compressor.  The technical problem of Group II is to provide means for heating the coolant in addition to the heater, which comprises heating of coolant by returning coolant heated by operation of the fuel cell assembly to the coolant storage module.  The technical problem of Group III is to optimize the operation of the coolant pump using a first phase before activating the pump, where a plurality of heater is first activated and then deactivated if the performance of the fuel cell assembly is not sufficient, and a second phase after activation of the pump where one or more heaters are first activated and then deactivated if the performance of the fuel cell assembly is not sufficient.  
Therefore, the Groups I, II and III solve the problem of over-heating by reducing the electrical output of the fuel cell assembly using different measures or means.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722